The action was instituted by Patrick Glover to recover damages for personal injuries sustained by him when a taxicab in which he was a passenger collided with an automobile owned and operated by defendant Zeldis. The taxicab was owned by the appellant and operated by defendant Zabradnik. The jury rendered a verdict in favor of plaintiff against the appellant and the other two defendants, and defendant Budzyko appeals from the judgment entered thereon. While the appeal was pending Glover died and his administrators were substituted as plaintiffs. Judgment, in so far as appealed from, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ.